
	

113 HR 5105 IH: Report of Alien Children’s Safety Act of 2014
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5105
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Terry (for himself, Mrs. Black, Mr. Broun of Georgia, Mr. Lance, Mrs. Ellmers, Mr. Westmoreland, Mr. Graves of Georgia, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to report to Congress on the number of aliens unlawfully present in
			 the United States who appear and fail to appear before immigration judges
			 for proceedings under section 240 of the Immigration and Nationality Act,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Report of Alien Children’s Safety Act of 2014.
		2.Monthly reports on certain matters before immigration judgesNot later than the second Monday after the date of the enactment of this Act, and the first Monday
			 of each month thereafter through March 30, 2017 (or the next business day
			 when Monday occurs on a Federal holiday), the Attorney General, in
			 consultation with the Secretary of Homeland Security, shall submit to the
			 Committees on the Judiciary of the House of Representatives and the
			 Senate, the Committee on Homeland Security of the House of
			 Representatives, and the Committee on Homeland Security and Governmental
			 Affairs of the Senate and make publicly available on the Internet websites
			 of the Department of Justice and the Department of Homeland Security a
			 report that includes—
			(1)the number of aliens unlawfully present in the United States who have appeared before an
			 immigration judge (as such term is defined in section 101 of the
			 Immigration and Nationality Act (8 U.S.C. 1101)) for proceedings under
			 section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) during
			 the previous month;
			(2)a State-by-State breakdown of, during the previous month, the number of aliens unlawfully present
			 in the United States who—
				(A)have appeared before an immigration judge for proceedings under section 240 of the Immigration and
			 Nationality Act (8 U.S.C. 1229a);
				(B)in the case of unaccompanied alien children, have been placed in each State by the Secretary of
			 Health and Human Services pursuant to section 235 of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2005 (8
			 U.S.C. 1232) pending proceedings under section 240 of the Immigration and
			 Nationality Act (8 U.S.C. 1229a);
				(C)have failed to appear before an immigration judge after receiving written notice regarding a
			 required appearance in proceedings under section 240 of the Immigration
			 and Nationality Act (8 U.S.C. 1229a); and
				(D)have failed to appear before an immigration judge and are under the age of 18 years old after
			 receiving written notice regarding a required appearance in proceedings
			 under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a);
			 and
				(3)a State-by-State breakdown of, during the previous year, the number of aliens unlawfully present in
			 the United States who—
				(A)have failed to make any appearance before an immigration judge after receiving written notice
			 regarding each required appearance in proceedings under section 240 of the
			 Immigration and Nationality Act (8 U.S.C. 1229a); and
				(B)have failed to make two or more appearances before an immigration judge after receiving written
			 notice regarding each required appearance in proceedings under section 240
			 of the Immigration and Nationality Act (8 U.S.C. 1229a).
				
